           Case 2:20-cv-01429-GMN-VCF Document 15 Filed 12/29/20 Page 1 of 3



     LAQUER, URBAN, CLIFFORD & HODGE LLP
 1   MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, NV 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   E-mail: murban@luch.com; nring@luch.com
     Counsel for Plaintiffs
 5

 6                                 UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8     TRUSTEES OF THE OPERATING                            CASE NO: 2:20-cv-01429-GMN-VCF
       ENGINEERS PENSION TRUST; TRUSTEES
 9     OF THE OPERATING ENGINEERS HEALTH
       AND WELFARE FUND; TRUSTEES OF THE
10     OPERATING ENGINEERS JOURNEYMAN
       AND APPRENTICE TRAINING TRUST; AND
11     TRUSTEES OF THE OPERATING                            AMENDED STIPULATION FOR
       ENGINEERS VACATION-HOLIDAY
12     SAVINGS TRUST,                                       DISMISSAL WITHOUT PREJUDICE
                                                            AND ORDER
13                           Plaintiffs,
14            vs.

15     SEEK N FIND INSPECTION TESTING &
       TRAINING, a Foreign Limited-Liability
16     Company, also known as SEEK N FIND
       INSPECTION TESTING & TRAINING
17     LLC,
18                           Defendant.
19
            Plaintiffs, TRUSTEES OF THE OPERATING ENGINEERS PENSION TRUST; TRUSTEES
20
     OF THE OPERATING ENGINEERS HEALTH AND WELFARE FUND; TRUSTEES OF THE
21
     OPERATING ENGINEERS JOURNEYMAN AND APPRENTICE TRAINING TRUST; and
22
     TRUSTEES OF THE OPERATING ENGINEERS VACATION-HOLIDAY SAVINGS TRUST
23
     (hereinafter “Plaintiffs” or “Trust Funds”), by and through their counsel of record, Michael A. Urban of
24
     Laquer, Urban, Clifford & Hodge, LLP and Defendant, SEEK N FIND INSPECTION TESTING &
25
     TRAINING, a Foreign Limited-Liability Company, also known as SEEK N FIND INSPECTION
26
     TESTING & TRAINING LLC (“hereinafter “Defendant” or “SNF”), by and through its counsel of
27

28

                                                        1
           Case 2:20-cv-01429-GMN-VCF Document 15 Filed 12/29/20 Page 2 of 3




 1   record, John H. Wright of The Wright Law Group, P.C., hereby agree and stipulate subject to the approval

 2   and Order of the Court, as follows:

 3                  1.      A full and final settlement of the above-entitled action has been entered into and

 4   agreed to by the parties. Therefore, the parties request this action be dismissed without prejudice.

 5                  2.      The parties have executed a Settlement Agreement and Mutual Release setting

 6   forth the terms of their agreement. The terms and conditions of the Settlement Agreement and Mutual

 7   Release, and all documents referred to or attached thereto, are incorporated herein by this reference.

 8                  3.      The parties have agreed to bear their own fees and costs after completion of the

 9   settlement.

10                  4.      The parties have agreed that this Court shall reserve and retain jurisdiction of this

11   action and the parties to enforce the terms of the Settlement Agreement and Mutual Release executed by

12   the parties herein.

13

14

15

16

17

18
                                                          IT IS SO ORDERED.
19
                                                                     29 day of December, 2020
                                                          Dated this ____
20

21

22                                                        ___________________________
                                                          Gloria M. Navarro, District Judge
23                                                        UNITED STATES DISTRICT COURT
24

25

26

27   ///

28   ///

                                                          2
          Case 2:20-cv-01429-GMN-VCF Document 15 Filed 12/29/20 Page 3 of 3




 1   DATED: December 29, 2020          LAQUER, URBAN, CLIFFORD & HODGE LLP
 2
                                                 /s/ Michael A. Urban
 3                                     MICHAEL A. URBAN, Nevada State Bar No. 3875
                                       NATHAN R. RING, Nevada State Bar No. 12078
 4                                     4270 S. Decatur Blvd., Suite A-9
                                       Las Vegas, NV 89103
 5                                     Telephone: (702) 968-8087
                                       Facsimile: (702) 968-8088
 6                                     E-mail: murban@luch.com; nring@luch.com
                                       Counsel for Plaintiffs
 7

 8   DATED: December 29, 2020          THE WRIGHT LAW GROUP, P.C.

 9                                            /s/ John H. Wright
                                       JOHN H. WRIGHT, ESQ., Nevada State Bar No. 6182
10                                     The Wright Law Group
                                       2340 Paseo Del Prado, Suite D-305
11                                     Las Vegas, NV 89102
                                       Phone: 702-405-0001
12                                     E-mail: john@wrightlawgroupnv.com
                                       Counsel for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
